     Case 2:20-cv-00222-KJM-DMC Document 18 Filed 01/04/21 Page 1 of 3


 1   Gregory L. Spallas, Esq. (SBN 129306)
     Adolpho O. Karajah, Esq. (SBN 310785)
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     560 Mission Street, Suite 1010
 3   San Francisco, CA, 94105
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   akarajah@psalaw.net
 6   Attorneys for Defendant
     WALMART, INC.
 7

 8                               UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10   YIMI VALDOVINOS,                                  Federal Case No: 2:20-cv-00222-KJM-DMC
11                         Plaintiff,                  STIPULATION AND ORDER TO
                                                       CONTINUE MEDIATION DEADLINE
12          vs.
                                                       Removal Date:         January 29, 2020
13   WALMART, INC.; and DOES 1 through 50,             Mediation Deadline:   January 06, 2021
     inclusive,                                        Mediation Date:       TBD
14                                                     Trial Date:           TBD
                           Defendants.
15

16          IT IS HEREBY AGREED AND STIPULATED, by and between all parties, through their

17   undersigned counsel, as to the following:

18   1.     On January 29, 2020, Defendant Walmart, Inc. (“Defendant” or “Walmart”) filed its

19          Notice to Court and Adverse Party of Removal to Federal Court.

20   2.     On July 22, 2020, Walmart filed a Stipulation and Proposed Order for Elect Referral

21          of Action to Voluntary Dispute Resolution Program pursuant to Local Rule 271.

22   3.     On July 24, 2020, the Court ordered the action to be referred to the Voluntary Dispute

23          Resolution Program with program administrator Sujean Park.

24   4.     On September 09, 2020, after various meet and confer sessions, the parties agreed on

25          Mr. Timothy Long to serve as mediator under the Voluntary Dispute Resolution

26          Program and submitted her to the program administrator’s assistant Jonathan Crouch.

27   5.     After being notified by Mr. Long on September 16, 2020 that his law firm had a

28          conflict of interest that may prevent him from serving as a mediator in the instant

                                            PAGE 1
                     STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
     Case 2:20-cv-00222-KJM-DMC Document 18 Filed 01/04/21 Page 2 of 3


 1         action, the parties notified Mr. Crouch of the conflict and requested a new panel of

 2         mediators.

 3   6.    On September 18, 2020, Mr. Jonathan Crouch submitted a new panel of mediators to

 4         the parties to select from.

 5   7.    On October 01, 2020, after various meet and confer sessions, the parties agreed on Mr.

 6         Sanford Kingsley to serve as mediator under the Voluntary Dispute Resolution

 7         Program and submitted him to the program administrator’s assistant Jonathan Crouch.

 8   8.    On October 07, 2020, Mr. Kingsley was appointed by the Court to serve as neutral for

 9         mediation under the Voluntary Dispute Resolution Program.

10   9.    Pursuant to Local Rule 271(j)(1), the last day for the parties to complete the Voluntary

11         Dispute Resolution Program mediation session is January 06, 2021, or 91 days from

12         the date Mr. Kingsley was selected as mediator.

13   10.   Pursuant to Local Rule 271(j)(1), on October 12, 2020, the parties and mediator

14         Kingsley held a teleconference to select a date to conduct the Voluntary Dispute

15         Resolution Program mediation session.

16   11.   It has been determined due to scheduling and issues with discovery that the parties will

17         not have enough time to take the depositions of both Plaintiff and the person designated

18         as most knowledgeable pursuant to Federal Rule of Civil Procedure 30(b)(6).

19   12.   The parties believe that these depositions will allow them to engage in a more

20         meaningful mediation with the hopes of achieving a complete resolution of the lawsuit

21         prior to the parties incurring any additional costs and expense of preparing for trial.

22   13.   In order to allow the parties the opportunity to schedule and take these depositions

23         prior to any scheduled mediation session, they therefore stipulate and request that the

24         Court continue the current January 06, 2021 mediation deadline to April 12, 2021, or

25         as soon thereafter as is convenient to the Court’s calendar.

26   14.   The parties agree and stipulate all joint scheduling deadlines including all discovery

27         deadlines be continued to run concurrent with the newly assigned mediation deadline.

28

                                           PAGE 2
                    STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
     Case 2:20-cv-00222-KJM-DMC Document 18 Filed 01/04/21 Page 3 of 3


 1   15.    The parties agree that it is in the best interests of all concerned that the mediation

 2          deadline of this matter be continued.

 3   16.    Mr. Kingsley is aware of the consensus between the parties to continue the mediation

 4          deadline to a date when all parties have had sufficient time to prepare for a meaningful

 5          mediation session.

 6   17.    This is the first request for a continuance of the mediation deadline in this matter.

 7   18.    Good cause exists for granting this request based on the foregoing.

 8   19.    This stipulation may be executed in counterparts and by facsimile or PDF signature.

 9   DATED: December 28, 2020                       PHILLIPS, SPALLAS & ANGSTADT LLP

10

11                                                  Gregory L. Spallas, Esq.
                                                    Adolpho O. Karajah, Esq.
12                                                  Attorneys for Defendant
                                                    WALMART, INC.
13

14   DATED: December 28, 2020                       BOHM LAW GROUP, INC.

15
                                                    /s/Lawrance A. Bohm
16                                                  Lawrance A. Bohm
                                                    Daniel Newman, Esq.
17                                                  Attorneys for Plaintiff
                                                    YIMI VALDOVINOS
18
19                                                  ORDER
20   Pursuant to the Parties’ Stipulation to Continue Mediation Deadline, and good cause having been
21   shown, IT IS ORDERED the current January 06, 2021 mediation deadline is vacated and continued
22   to April 30, 2021 and all joint scheduling deadlines including all discovery deadlines are vacated
23   and are re-set to run concurrent with the newly assigned mediation deadline.
24   Dated: December 30, 2020
25
                                                          ____________________________________
26
                                                          DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28

                                            PAGE 3
                     STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
